PER CURIAM.
This cause came on to be heard on the transcript of the record and was argued by counsel; and, it appearing that there was no substantial evidence that the veteran, William P. Webster, became permanently and totally disabled .by reason of tuberculosis during the life of the war risk insurance policy sued on, and that it was therefore error to overrule appellant’s motion for a peremptory instruction to the jury to return a verdict in its favor.
It is ordered and adjudged that the judgment of the District Court be, and the same is, reversed, and the cause remanded for a new trial.
Judgment of District Court reversed.